734 So. 2d 1059 (1998)
Wavell HEIRD, Appellant,
v.
STATE of Florida, Appellee.
No. 97-1385.
District Court of Appeal of Florida, First District.
November 12, 1998.
Nancy A. Daniels, Public Defender, and Fred Parker Bingham II, Assistant Public Defender, Tallahassee, for Appellant.
Robert A. Butterworth, Attorney General, and James W. Rogers, Senior Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
Affirmed. Locke v. State, 719 So. 2d 1249 (Fla. 1st DCA 1998). As in Locke, we certify the following question to be one of great public importance:
DOES THE FAILURE OF THE TRIAL COURT TO ORALLY PRONOUNCE EACH STATUTORILY AUTHORIZED COST INDIVIDUALLY AT THE TIME OF SENTENCING CONSTITUTE FUNDAMENTAL ERROR?
BARFIELD, C.J., JOANOS and WOLF, JJ., CONCUR.